Citation Nr: 9926089	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-11 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress syndrome (PTSD).


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  






The RO granted entitlement to service connection for PTSD 
with assignment of a 30 percent evaluation effective July 15, 
1993.  In June 1997 the RO granted entitlement to an 
increased evaluation of 50 percent for PTSD also effective 
from July 15, 1993.

Although the veteran initially requested a hearing in 
connection with his appeal, his subsequent statements in this 
regard have consistently shown that he no longer wishes to 
have a hearing and favors immediate appellate review of his 
claim.

This case was previously before the Board in November 1997, 
at which time it was remanded for additional development.  
That development has been completed and the case returned to 
the Board.

Inasmuch as the November 1997 Board remand noted on the title 
page that the veteran's PTSD was 30 percent disabling, and 
the RO in its July 1999 supplemental statement of the case 
noted likewise, the veteran's PTSD disability is currently 
rated as 50 percent disabling.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.  

2.  Prior to November 7, 1996, the veteran's service-
connected PTSD was productive of no more than considerable 
industrial and social impairment. 






3.  From November 7, 1996, the veteran's service-connected 
PTSD has been productive of no more than considerable social 
and industrial impairment, and social and occupational 
impairment with reduced reliability and productivity due to 
symptoms such as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

4.  The veteran's PTSD is not manifested by severe social and 
industrial impairment, nor does it reflect occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996); 38 C.F.R. § 4.130; Diagnostic 
Code 9411; 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records discloses 
no complaints or treatment for a psychiatric disability.  The 
veteran's March 1972 separation examination showed a normal 
psychiatric evaluation.  

The veteran served in the United States Navy.  His primary 
specialty was a machinist's mate.  The veteran received the 
Combat Action Ribbon, Vietnam Service Medal with one Star, 
Vietnam Campaign Medal with 60 device, and a National Defense 
Service Medal.

Service medical records show treatment from February 17-23, 
1972 for non-drug abuse and passive aggressive personality.  
It was noted that the veteran was admitted under the Drug 
Amnesty Program and stated that he was resentful of orders, 
and people telling him how to do things and had generally not 
performed well in his time in the Navy.  The veteran was 
interviewed and the attending physicians agreed he showed a 
passive-aggressive personality and drug abuse, and as such 
was unsuitable for further military duty.  Thus, he was 
recommended for an administrative separation under the 
auspices of the Drug Amnesty Program.

Medical evidence from Kona Vet Center dated from July 1993 to 
August 1996 shows treatment for PTSD and substance abuse.  It 
is shown that the veteran participated in group therapy.

The veteran underwent a VA social industrial survey in 
September 1993.  At that time he reported that he was 
assigned to Riverene Unit 15 operating in the Mekong River 
system in Vietnam.  He functioned as the engine man and 
handled various machine guns.  The veteran participated in 
resupply missions and sometimes picked up troops to take on 
combat missions.  

The veteran reported that they were sniped at almost daily 
from ambushes on the shore varying from rounds of small arms 
fire to mortar and rocket propelled grenade fire.  He 
reported that they often came upon dead bodies called 
"floaters" and for a period of time would retrieve these 
bodies.  The veteran witnessed many soldiers wounded in 
action and killed.  

Upon his return home from service, the veteran became very 
aggressive with family members and enraged to the point of 
violence.  He got into a fist fight with his father and moved 
out.  It was noted that he moved numerous times due to job 
changes.  The veteran reported a number of jobs which he 
either quit or from which he was laid off.  

The veteran reported that he had been in and out of 
relationships since Vietnam, he was married and divorced 
twice.  He had two children by his previous marriages but had 
not communicated with them.  

The veteran underwent a VA PTSD examination in October 1993.  
At that time he reported the same history noted above.  On 
mental status examination, the veteran communicated in a 
fluent fashion with some blocking, tearfulness, and anxiety.  
He demonstrated obvious efforts to control pathological 
impulses.  There was no evidence of schizophrenia or thought 
disorder.  The veteran denied having auditory or visual 
hallucinations albeit olfactory hallucinations of war related 
material.  There was evidence of some difficulty with memory 
task due to anxiety and intrusive thoughts.  

The veteran's mood was dramatically pathological with obvious 
sadness, guilt, anxiety, irritability, anger, and feelings of 
frustration and failure.  There was evidence of loneliness.  
The veteran demonstrated difficulty with serial seven 
substraction.  He was able to perform proverbs and abstract 
cognitive processes.  There was evidence of impaired 
judgment.  The diagnoses include PTSD.  The Global Assessment 
of Functioning (GAF) score was 21-30.  



The examiner noted that the veteran suffered from PTSD due to 
his military service with secondary substance abuse resulting 
from his efforts to self medicate as well as secondary to 
depression resulting from his inability to compete with 
others in a civilian environment.  

By a rating action of January 1994, the RO granted service 
connection for PTSD evaluated as 30 percent disabling, 
effective from July 15, 1993.  This decision was based upon 
the evidence of record at that time.

VA outpatient treatment records dated from December 1993 to 
May 1994 show that the veteran's medication had been changed 
from Trazodone to Stelazine.  In April 1994, the veteran 
indicated that the "voices were not as bad."  It was noted 
that he continued to talk to himself, and was sleeping two 
hours per night, dreaming of domestic problems.  The 
veteran's mood was described as incongruent, and he had 
auditory hallucinations.  The diagnosis was PTSD due to 
depression and psychosis.  In May 1994, it was noted that the 
veteran was sleeping six hours straight and reported that he 
could out talk the voices.  He was described as less angry.  

In an August 1994 statement, J.E.S., M.D., reported that the 
veteran presented with war dreams, insomnia, irritability, 
triggered stress, and isolation.  The veteran also 
experienced sad feelings, depression, and the sound of 
voices.  The diagnoses were PTSD, unipolar depression, and 
major depression with psychotic features, rule out 
alcoholism.  It was noted that the veteran had irregular 
functioning.  

VA outpatient treatment records dated in October 1994 show 
that the veteran was admitted into a rehabilitative treatment 
program.  On mental status examination there was no evidence 
of a significant mood disorder or cognitive impairment.  The 
diagnoses were PTSD, alcohol and cocaine dependence, in 
remission with a reported GAF between 31-40.


In a November 1994 report, the Honolulu, Hawaii Department of 
Human Services described the veteran as an anxious and 
agitated, angry, easily distressed, resentful man.  There was 
no evidence of excessive motor activity or explosive 
behavior, although it was noted that the veteran had the 
capacity to be explosive.  The veteran was oriented times 
three.  His recent and remote memory was intact and 
concentration was good.  There were no signs of organicity.  
Judgment was fair to good.  There was no significant evidence 
of phobias or psychophysiologic disturbances or conversion.  
There was no evidence of suicidal or homicidal ideation.  

It was noted that he had some underlying dysphoric mood and a 
lot of anxiety associated with posttraumatic symptomatology.  
There was no evidence of delusions or hallucinations.  He was 
not paranoid.  There was no evidence of bizarre or unusual 
behavior.  It was noted that the veteran had no friends, 
although he socialized with some vets.  He reported that he 
did not want to return to work.  It was noted that the 
veteran could carry out instructions under ordinary 
supervision, get along adequately with fellow workers and 
supervisors if contact was minimal, and maintain attendance 
for a low stress job pending nonuse of drugs or alcohol

In a February 1995 report, J.E.S., M.D., reported that the 
veteran presented with complaints of insomnia, irritability, 
memories of war experiences, depression, guilt, and excessive 
alcohol intake.  The veteran reported hallucinations of an 
audible thought type.  The diagnoses were PTSD and alcohol 
abuse disorder.  The veteran's level of functioning was 
reported as inconsistent.  

VA outpatient treatment records dated in May 1995 show that 
the veteran presented with suicidal ideation.  It was noted 
that he was out of jail three days after a thirty-day 
sentence for child molestation.  It was also noted that he 
was separated from his son and girlfriend, homeless, and 
careless.  The diagnoses were acute suicidal ideation, acute 
and chronic depression, and PTSD.  The examiner noted the 
veteran was a sociopath.

A VA Medical Center report dated in May 1995 shows that the 
veteran was referred following his release from jail.  The 
reason for admission was suicidal ideation.  It was noted 
that the veteran had spent one month in jail for charges of 
sexual molestation.  While incarcerated, he experienced 
suicidal ideation.  Following the veteran's release from jail 
he used cocaine and alcohol, both of which he had regularly 
used prior to jail time.  The examiner noted the veteran had 
a depressed mood with restrictive affect, mild psychomotor 
retardation, normal tone, and volume of speech.  He was 
linear and goal directed.  His thought processes and thought 
content revealed suicidal ideation.  Concentration was good 
with average intelligence.  The diagnoses were Axis I-
alcohol dependence, cocaine dependence, nicotine dependence, 
history of PTSD, noncompliance with treatment, adult anti-
social behavior; Axis II-anti-social personality traits; 
Axis III-None; Axis IV-Moderate Stressors; Axis V-GAF, 50 
on admission and 55 on discharge.  

Medical records dated from June to August 1995 show the 
veteran underwent treatment for various problems at Castle's 
Counseling Services.  

In August 1995, the Honolulu, Hawaii, Department of Human 
Services reported that the veteran felt depressed, suicidal, 
and isolated.  He reported that he had problems concentrating 
and thinking.  He also reported anxiety attacks, violent 
dreams, irritability, and hypervigilance.  It was noted that 
the veteran had significant character and posttraumatic 
symptomatology.  

In a statement dated in October 1995, S. P., D.O., M.D., 
M.A., provided a report of examination of the veteran 
pursuant to a court order.  It was noted that the veteran 
reported symptoms of nightmares and chronic insomnia 
associated with his PTSD.  The veteran reported the incident 
which led to the sexual molestation charges.  He also 
reported his history of cocaine abuse.  On examination, he 
was quite angry with the government.  There was no evidence 
of delusions or hallucinations.  The content of his speech 
was logical and goal-directed.  The examiner noted that 
although the veteran had PTSD, it was not a disorder that 
impaired his judgment or had a direct bearing on the sexual 
molestation incident.  

In a November 1995 statement, H.H., Ph.D., found the veteran 
competent to legally proceed with the charges of sexual 
assault.  The diagnoses were PTSD, chronic and mild to 
moderate in severity, polysubstance abuse (reported in 
remission since May 1995) and alcohol abuse (reported in 
remission since May 1995).  The examiner noted that in spite 
of the above diagnosed conditions, the veteran was not 
substantially impaired in his (cognitive) ability to 
appreciate the wrongfulness of his acts or in his 
(volitional) capacity to conform his conduct to the 
requirements of the law.  

In a statement dated in November 1995, H.Y., M.D., evaluated 
the veteran pursuant to court order.  It was noted that the 
veteran presented a history and examination that was 
consistent with major depression with psychotic features, 
PTSD, and polysubstance dependence.  

In a statement from Castle Medical Center dated in January 
1997, it was noted that the veteran attended the Center's 
Alcoholism and Addictions Program in June 1995.  It was also 
noted that the veteran did not complete the program.  

In July 1997 the RO increased the veteran's disability from 
30 to 50 percent disabling, effective from July 15, 1993.  

The veteran submitted a letter dated in December 1998 from 
his former girlfriend wherein she acknowledged that the 
veteran was essentially a good person and that a lot of his 
problems were due to drugs and alcohol.  

The veteran was accorded a VA examination in April 1999.  At 
that time, he complained of poor sleep, anger, labile mood, 
and urges to use drugs, memory and attention problems, 
nightmares, and odors.  On examination his speech was 
spontaneous.  His mood was anxious, with affect that was 
normal in range and appropriate in thought content.  He 
denied suicidal and homicidal ideation.  There were no 
reports of visual or auditory hallucinations albeit he had 
such experiences when he used drugs.  



The veteran's thinking was logical and linear, and there was 
no evidence of a formal thought disorder.  He was described 
as alert, coherent, and oriented times three.  Gross and fine 
motor functioning was intact.  Attention and concentration 
were weak, and insight and judgment were limited.  The 
diagnoses were Axis I--PTSD, polysubstance dependence in 
remission; Axis II-deferred; Axis III-none; Axis IV-legal 
problems, financial problems, relationship and family issues; 
Axis V 60/60.  The examiner noted that the veteran was 
generally pleasant and cooperative with the entire evaluation 
process.  He noted that his PTSD appeared to account for the 
majority of his current impairment.

Criteria

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 1991).

The average impairment as set forth in the VA Schedule for 
Rating Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).



In Fenderson v. West, 12 Vet.App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  See Fenderson. 

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly as set forth in 38 C.F.R. §§ 4.125-4.132 
(1996) (redesignated as 38 C.F.R. §§ 4.125-4.130). See 61 
Fed. Reg. 52695-52702 (1996). The RO has evaluated the 
veteran's psychiatric disability under both the prior and 
newly-revised criteria.  Where the law or regulations change 
while a case is pending, the version more favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 50 percent 
disability evaluation for PTSD encompassed situations where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.




A 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Codes 9400 
and 9411.  Hence, the older rating criteria set forth three 
independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

The VA Schedule of Ratings for Mental Disorders, was amended 
and redesignated as 38 C.F.R. § 4.130, effective November 7, 
1996.  Under the new regulation, the evaluation criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe or total.

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996 (codified at 4.130), a 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).


The amended rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

The amended rating criteria permit a 100 percent rating for 
the veteran's disability where there is the following 
disability picture: Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

With respect to changes in rating criteria for disabilities, 
the Court noted in Rhodan v. West, 12 Vet. App. 95 (1998) 
pertaining to changes in the rating schedule for mental 
disorders in November 1996 that it is well settled that the 
rule making procedures of the Administrative Procedure Act 
(APA), 5 U.S.C. §§ 552, 553, govern the VA regulatory 
process.  See 38 U.S.C. § 501(c), (d).

Sections 553(d) and 552(a)(1)(D) of title 5 mandate, absent 
some specific exceptions listed at section 553(d)(1)-(3), 
that the effective date of a regulation must be 30 days after 
the date of publication of the adopted regulation in the 
Federal Register.  

Until the statutory 30 days have passed, the regulation is 
not lawfully effective.  Thus, prior to November 7, 1996, the 
revised regulations at issue here were not lawfully 
effective.  Further, the Court observed that the revised 
regulations do not allow for their retroactive application 
prior to November 7, 1996.

When the Secretary adopted the revised mental disorder rating 
schedule and published it in the Federal Register, the 
publication clearly stated an effective date of November 7, 
1996.  Because the revised regulations expressly stated an 
effective date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date. 

Therefore, in view of the effective date rule contained in 38 
U.S.C. § 5110(g), which prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, the Secretary's legal obligation to 
apply November 7, 1996, as the effective date of the revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas. Accordingly, the 
Court held that for any date prior to November 7, 1996, the 
Board could not apply the revised mental disorder rating 
schedule to a claim.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected PTSD (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995). 

The Board is also satisfied that, as a result of the November 
1997 remand of the case to the RO for further development, 
all relevant facts have been properly developed to their full 
extent, and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

In this regard, the Board notes that the VA psychiatric 
examinations and other treatment reports of record provide a 
comprehensive basis upon which to address the merits of the 
veteran's claim.

The Board notes that the revised criteria for rating mental 
disorders may not be utilized in reviewing the veteran's 
claim prior to November 7, 1996.  In this regard, both the 
old and new criteria whichever is more favorable to the 
veteran may be utilized in reviewing his claim from November 
7, 1996.  See Rhodan.

In determining whether the veteran is entitled to a 
disability rating in excess of 50 percent, therefore, the 
Board must evaluate all of the evidence since the veteran's 
claim for compensation was filed, and consider the 
applicability of separate disability ratings, based on the 
contemporaneous evidence of disability, during that time 
period.  Fenderson, 12 Vet. App. at 119.  However, in the 
case at hand, and for reasons that will be apparent from the 
discussion below, the Board finds that a staged rating is not 
appropriate with regard to an increased evaluation for PTSD.

Evaluations of the veteran's mental health, from the time of 
his claim in 1993 to date, are of record from a variety of 
sources, including several VA facilities.  The aggregate of 
such evidence provides a sound basis for evaluating his 
continued mental health as compared to the regulations in 
effect both before and since the changes effective in 1996.

The Board would note that while the veteran was initially 
assigned a 30 percent rating from the date of his claim in 
1993, following the acquisition of additional clinical 
evidence, the RO reassessed the veteran's overall mental 
health and thereafter effectuated a 50 percent rating also 
from the date of that initial claim. Thus, the evidence 
showing that his symptoms from the 1993 date were in excess 
of that initially assigned was already unequivocally 
recognized.

The evidence suggests that prior to November 7, 1996, the 
veteran's service-connected PTSD was essentially manifested 
by some depression and vivid memories as well as dreams of 
combat.  While the overall psychiatric disability, which 
included coexisting nonservice-connected disorders, reflected 
a GAF score between 21-30, the degree of impairment 
associated with PTSD, alone, was determined medically to be 
from mild to moderate in degree.  As such, the Board notes 
the record clearly demonstrates that prior to November 7, 
1996, the veteran's service-connected PTSD was productive of 
no more than considerable social and industrial impairment.

From November 7, 1996, the veteran's service-connected PTSD 
was primarily manifested by continued ongoing symptoms of 
PTSD characterized as nightmares, depressive symptoms, labile 
mood, memory and attention problems with global assessment of 
functioning of 60.  

The Board is mindful of the array of GAF scores over the past 
several years.  The veteran has ranged from a high of 60 
current to a low of between 21-30.  However, the prevalent 
and ongoing current GAF scores have been at or about 50-60, 
which has been a fairly constant range for several years.  

There is no evidence of suicidal or homicidal ideation.  His 
depression is ongoing but nowhere near a level of panic, and 
his speech has remained normal.  
There is no evidence of obsessive rituals.  The veteran's 
disturbances in motivation and mood are no more than 
considerable.  

Clearly, the Board notes that the symptoms in the level of 
social and industrial impairment of the veteran's psychiatric 
disorder do not more nearly approximate the criteria for the 
rating of 70 percent under the old criteria, i.e., severe 
social and industrial impairment under 38 C.F.R. § 4.132, 
Diagnostic Code 9411, or under the new criteria productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

Whether evaluating the veteran under the previous or amended 
criteria, a rating in excess of 50 percent is not presently 
warranted, nor has an evaluation in excess of such been 
warranted in one or more incremental time frames since his 
original claim in 1993.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's 
PTSD.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

